Citation Nr: 0116006	
Decision Date: 06/12/01    Archive Date: 06/18/01

DOCKET NO.  00-08 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a chronic acquired 
disorder manifested by dizziness.

3.  Entitlement to an initial evaluation in excess of 10 
percent for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from September 1991 to July 
1994.

The current appeal arose from a November 1999 rating decision 
of the Department of Veterans Affairs (VA) Medical and 
Regional Office Center (M&ROC) in Wilmington, Delaware.  The 
M&ROC granted entitlement to service connection for migraine 
headaches with assignment of a 10 percent evaluation 
effective from August 10, 1999, and denied entitlement to 
service connection for a bilateral knee disorder and chronic 
dizziness.

The veteran and his wife provided oral testimony before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
in May 2001, a transcript of which has been associated with 
the claims file.

At the May 2001 hearing, the representative raised the issue 
of entitlement to an effective date, prior to August 10, 
1999, for the grant of service connection for migraine 
headaches with assignment of a 10 percent evaluation.  The 
representative argued that the veteran had already submitted 
an application for VA compensation benefits in 1994, thereby 
warranting entitlement to compensation benefits effective the 
day following the date of separation from service.  As this 
issue has been neither procedurally prepared nor certified 
for appellate review, the Board is referring it to the M&ROC 
for initial consideration and appropriate adjudicative 
action.  Godfrey v. Brown, 7 Vet. App. 398 (1995).


REMAND

This claim must be afforded expeditious treatment by the 
M&ROC.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  



See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the M&ROCs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
229 F.3d. 1369 (Fed. Cir. 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA of 2000, Pub. L. No. 104-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the M&ROC has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (published at 57 Fed. Reg. 49, 747 
(1992)).



In an effort to assist the M&ROC, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

During the hearing before the undersigned the veteran alluded 
to having received post service treatment from unidentified 
private physicians, as well as at the VA Medical Center in 
Biloxi, Mississippi.  The medical records referred to above 
have not been obtained and associated with the claims file.  

While the veteran was afforded examinations by VA in August 
1999, it is clear from the record that the claims file had 
not been made available to the examiners in conjunction with 
the examinations.  

The fact that the August 1999 VA examinations were conducted 
without access to the veteran's claims file renders the 
subject examinations inadequate for rating purposes.  See, 
e.g., 38 C.F.R. § 4.1 (2000) ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Accordingly, this case is remanded for the following:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the M&ROC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

In this regard, the M&ROC should request 
the veteran to identify the names, 
addresses, and approximate dates of 
treatment for medical care providers, VA 
and non-VA, inpatient and outpatient, who 
may possess additional records referable 
to post service treatment of bilateral 
knee symptomatology, dizziness, and 
migraine headaches.  In particular, the 
veteran should be asked to provide with 
specificity, the names and addresses of 
two physicians from whom he received 
treatment after service.  

After obtaining any necessary 
authorization or medical releases, the 
M&ROC should request and associate with 
the claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the M&ROC 
should secure all VA treatment reports, 
particularly those from the VA Medical 
Center in Biloxi, Mississippi.

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

2.  If the M&ROC is unable to obtain any 
of the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)(2)).



3.  Following the above, the M&ROC should 
schedule the veteran for a VA special 
orthopedic examination by an orthopedic 
surgeon or other appropriate medical 
specialist including on a fee basis if 
necessary for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any knee disorder(s) which 
may be present.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination.  Any further indicated 
special studies should be conducted.

The medical specialist must address the 
following medical issues:

(a) Does the veteran have a disorder(s) 
of either or both knees, and if so, what 
is it/are they?

(b) Is it at least as likely as not that 
any knee disorder(s) found on examination 
is/are due to service, and if pre-
existing service, was/were aggravated 
therein?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


4.  The M&ROC should arrange for a VA 
special neurological examination of the 
veteran by a neurologist or other 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the current 
nature and extent of severity of migraine 
headaches, and the nature, extent of 
severity, and etiology of any disorder 
manifested by dizziness that may be 
present.

The claims file, copies of the criteria 
for rating migraine headache, 38 C.F.R. 
§ 4.124a, Diagnostic Code 8100 (2000), 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination.  The 
examiner must annotate the examination 
report that the claims file was in fact 
made available for review in conjunction 
with the examination.  Any further 
indicated special studies should be 
conducted.

The examiner must address the following 
medical issues:

(a) Does the veteran have a chronic 
disorder(s) manifested by dizziness, and 
if so, what is it/are they?

(b) Is it at least as likely as not that 
any chronic disorder manifested by 
dizziness is related to service, and if 
pre-existing service, was aggravated 
thereby?

(c) If the veteran is found to have a 
chronic disorder manifested by dizziness 
determined to be not related to service, 
is such disorder a manifestation of his 
service-connected migraine headaches, or 
secondary thereto?

(d) If a chronic disorder manifested by 
dizziness is determined to be not 
causally related to the service-connected 
migraine headaches, is such disorder 
aggravated by the service-connected 
migraine headaches?

(e) If such aggravation is determined to 
be present, the examiner must respond to 
the following medical issues:

(a)(a) The baseline manifestations which 
are due to the chronic disorder 
manifested by dizziness;

(b)(b) The increased manifestations 
which, in the examiner's opinion, are 
proximately due to the service-connected 
migraine headaches based on medical 
considerations;

(c)(c) The medical considerations 
supporting an opinion that increased 
manifestations of chronic dizziness are 
proximately due to the service-connected 
migraine headaches.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the M&ROC should review 
the claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the M&ROC 
should review the requested examination 
reports and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
M&ROC should implement corrective 
procedures.  


The M&ROC is advised that where the 
remand orders of the Board or the Court 
are not complied with, the Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the M&ROC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA of 2000, Pub. L. No. 
106-475 is completed.  In particular, the 
M&ROC should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the M&ROC should 
readjudicate the claims of entitlement to 
service connection for a bilateral knee 
disorder; and a chronic disorder 
manifested by dizziness, in so doing with 
respect to dizziness document its 
consideration of the applicability of 
38 C.F.R. § 3.310(a) (2000), Allen v. 
Brown, 7 Vet. App. 439 (1995); and an 
initial evaluation in excess of 10 
percent for migraine headaches, and in so 
doing document its consideration of the 
applicability of 38 C.F.R. § 3.321(b)(1) 
(2000), and Fenderson v. West, 12 Vet. 
App. 119 (1999), with respect to initial 
grants of service connection and the 
initial evaluation assigned therefor.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the M&ROC should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the M&ROC; however, the veteran is 
hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claims.  38 C.F.R. § 3.655 (2000).



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


